Citation Nr: 0530654	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  04-27 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
condition.

2.  Entitlement to service connection for a bilateral ankle 
condition.

3.  Entitlement to service connection for residuals, left 
index finger injury.

4.  Entitlement to service connection for cracked ribs.

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for claimed residuals 
of back injury (to include thoracic scoliosis and 
degenerative changes to the lumbar spine).




REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to April 
1973.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a July 2003 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office in St. Louis, Missouri (RO).

The veteran filed a claim for service connection for 
residuals of back injury without specifying the specific 
disability for which he was seeking benefits.  In his 
substantive appeal, he alleges aggravation of a pre-existing 
disability, but in his notice of disagreement, he stated his 
back problems began with the alleged in-service injury.  
Since the current medical evidence shows two diagnoses of 
back disorders - thoracic scoliosis and degenerative changes 
to the lumbar spine - the Board will interpret his claim as 
encompassing both conditions.  This is how the RO adjudicated 
the claim in the statement of the case, so there is no 
prejudice to the veteran by the Board also doing so.



FINDINGS OF FACT

1.  The veteran does not currently have a bilateral foot 
condition, a bilateral ankle condition, residuals of a left 
index finger injury, or residuals of cracked ribs.

2.  There is no medical evidence of record showing the 
current diagnoses of bilateral hearing loss and tinnitus are 
related to military service.

3.  The veteran had thoracic scoliosis before service, and 
there is no medical evidence showing the condition was 
aggravated by his military service.

4.  There is no persuasive evidence showing the veteran's 
current degenerative joint disease of the lumbar spine is 
related to disease or injury incurred during service.


CONCLUSIONS OF LAW

1.  A bilateral foot condition, a bilateral ankle condition, 
residuals of a left index finger injury, cracked ribs, 
bilateral hearing loss, and tinnitus were not incurred in or 
aggravated by active military duty, nor may any of these 
conditions be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).

2.  The veteran's pre-existing thoracic scoliosis did not 
undergo aggravation or increase in disability during active 
service.  38 U.S.C.A. §§ 1111, 1153 (West 2002); 38 C.F.R. §§ 
3.304, 3.306 (2004); VAOPGCPREC 3-03 (July 16, 2003); Wagner 
v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

3.  Degenerative joint disease of the lumbar spine was not 
incurred in or aggravated by active military duty, nor may it 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); see also Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  In this case, VA notified the appellant by a 
letter dated in May 2003 that VA would obtain all service 
personnel and service medical records, VA medical records, 
and any other medical records about which the appellant 
notified them.  The appellant was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records on his behalf.  The duty to 
notify the appellant of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.  Quartuccio, 16 Vet. App. 183.  The timing of 
the VCAA notice was also appropriate, since it was provided 
before initial adjudication of the veteran's claims.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
service department medical records are on file, and his VA 
treatment records have been associated with the claims file.  
There is no indication that other Federal department or 
agency records exist that should be requested.  The veteran 
was asked to advise VA if there was any other information or 
evidence he considered relevant to his claim so that VA could 
help him by getting that evidence.  He was also advised what 
evidence VA had requested, and notified in the statement of 
the case what evidence had been received.  There is no 
indication that any pertinent evidence was not received.  
Thus, VA's duty to assist has been fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, as there is no evidence that 
any failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Service connection for a bilateral foot condition, a 
bilateral ankle condition, residuals of a left index finger 
injury, and residuals of cracked ribs.

The veteran contends he incurred a bilateral foot condition 
and a bilateral ankle condition as a result of a fall from a 
telephone pole during service.  He argues his pre-existing 
back disorder was aggravated during this fall.  He contends 
he incurred residuals of a left index finger injury when the 
finger was crushed by a forklift.  He also contends he 
incurred residuals of cracked ribs when he sneezed too hard 
during a case of pneumonia.  

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
first question that must be addressed, therefore, is whether 
incurrence of any chronic disorders are factually shown 
during service.  The Board concludes they were not.  


First, there is no documentation of the fall the veteran 
alleges.  He states the fall was serious enough that he was 
hospitalized for 3-4 days and then confined to quarters for 
about a week.  Not only is the fall not shown in the service 
medical records, but upon separation from service, the 
veteran denied having ever been a patient in a hospital and 
ever having any type of illness or injury other than those 
already noted.  He denied having pain or problems in any of 
his joints.  He stated he had had broken bones and then 
reported that he had fractured his ribs in June 1972.  
Although he did seek treatment in June 1972 for pain in the 
right ribs, and the initial impression was possible fracture 
of ribs, x-rays done that day showed no evidence of rib 
fractures.  As for the left index finger, there is no 
evidence that the finger was crushed and that he was treated 
for six months for such an injury.  Again, he certainly did 
not report such upon separation from service.  Therefore, 
without any documentation of the alleged fall, with no 
complaints or treatment concerning the feet or ankles, with 
definitive documentation that his ribs were not fractured, 
and with no indications his left index finger was 
"crushed," it cannot be concluded that the claimed 
conditions are factually shown during service. 

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309(a).  Degenerative conditions such as 
arthritis can be service-connected on such a basis.  However, 
there is no evidence showing the veteran has arthritis of the 
feet, ankles, ribs, or left index finger. 

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  The veteran 
has not reported continuity of post-service symptoms 
concerning these conditions. 

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  

There is no competent evidence showing the veteran currently 
has any foot, ankle, rib, or left index finger disabilities.  
The veteran has merely filed claims for service connection, 
without identifying a specific foot, ankle, left index 
finger, or rib disability with which he has been diagnosed or 
without identifying a physician who has treated him for such 
disabilities.  The only treatment he referenced was at the VA 
facility, and those records were obtained.  The Board has 
carefully reviewed the medical evidence in the claims file, 
and it shows no complaints concerning the feet, ankles, ribs, 
or left index finger, nor diagnosis of any relevant 
disorders.  Even if the veteran did incur the injuries he 
claimed during service, for the sake of argument, there still 
has to be current evidence of a residual from such injuries.  
There is not.  Accordingly, the claims for service connection 
for a bilateral foot condition, a bilateral ankle condition, 
residuals of a left index finger injury, and residuals of 
cracked ribs are denied as the evidence fails to establish 
the veteran has the claimed conditions.

For these reasons, the Board concludes that the preponderance 
of the evidence is against these claims for service 
connection.  There is no benefit of the doubt that could be 
resolved in favor of the veteran.  

Hearing loss, tinnitus

The veteran argues he was exposed to acoustic trauma while 
working near the flight line.

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection.  38 C.F.R. § 3.385.  ("[I]mpaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.").

Incurrence of any chronic disorder is not factually shown 
during service. The service medical records show no 
complaints or treatment for hearing loss or tinnitus.  
Although the veteran's hearing acuity was different upon exit 
from service than upon entry, with one exception, the results 
of the exit audiogram were still within normal limits.  The 
threshold for normal hearing is from zero to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
See 38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 
155, 157 (1993).  The one exception was the finding of 25 
decibels at 500 Hertz on the left.  However, a hearing loss 
disability was not diagnosed at that time, and such a finding 
would not meet VA's definition of a hearing loss disability, 
as shown above.  

Service connection for sensorineural hearing loss may be 
established based on a legal presumption by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307 and 3.309; see Under 
Secretary for Health letter (October 4, 1995) (It is 
appropriate for VA to consider sensorineural hearing loss as 
an organic disease of the nervous system and, therefore, a 
presumptive disability.)  However, there is no evidence or 
allegation in this case that the veteran was diagnosed with 
hearing loss within the first post-service year.

The veteran has not reported continuity of post-service 
symptoms concerning these conditions. 

An August 2003 VA treatment record shows audiometric findings 
meeting the definition of hearing loss (45 decibels at 4000 
Hertz on the right and 50 decibels at 4000 Hertz on the 
left), and the examiner diagnosed bilateral high frequency 
sensorineural hearing loss with report of constant bilateral 
tinnitus.  Therefore, there is evidence of current 
disabilities.  The remaining question, therefore, is whether 
there is medical evidence of a relationship between the 
current disabilities and military service.  In this case, no 
medical professional has ever related the veteran's hearing 
loss or tinnitus to his military service.  Although he 
reported to the August 2003 VA audiologist that he was 
exposed to acoustic trauma on the flight line during service 
with minimal occupational noise exposure after service, no 
opinion was provided as to the relationship between this 
alleged noise exposure and the current disabilities.  The 
medical evidence does not show treatment or diagnosis of 
these problems until 30 years after service.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) [service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service].  

For these reasons, the Board concludes that the preponderance 
of the evidence is against these claims for service 
connection.  There is no benefit of the doubt that could be 
resolved in favor of the veteran.  

Service connection for residuals of back injury.

The veteran contends that he has residuals of an in-service 
back injury, that were either caused by or aggravated by, 
falling from a pole while on active duty as a telephone 
repairman.  Again, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. §§ 1110; 38 
C.F.R. § 3.303.

A January 1969 private chiropractor's letter located within 
the veteran's service medical records indicates that the 
veteran began treatment with the chiropractor at the age of 
nine.  As a child, the veteran presented with "general 
recurrent back trouble with some instability of the lumbo-
sacral spine since."  Upon x-ray examination, an "S" curve 
rotatory scoliosis of the upper thoracic spine was revealed, 
to include a deficiency of the femur head level of 16 
millimeters on the right side.  Vertebral misalignments of 
the spine were noted, as well.  The spinal x-rays were 
otherwise negative.  The letter concluded by stating, "[The 
veteran] has progressed very well under Chiropractic 
management with only the residual instability of the low back 
due to the low right pelvis in my opinion."

Service medical records reveal from February 1969, prior to 
entering active service, the veteran reported a medical 
history to include "back trouble."  Contemporaneous x-rays 
of the veteran's spine were negative for any lumbo-sacral 
condition.  Likewise, the contemporaneous medical examination 
report reveals a clinical examination of the spine as normal.  
Service medical records are also silent for any complaints of 
or treatment for back pain, to include any alleged fall 
experienced by the veteran while in service.  The veteran's 
February 1973 report of medical history, completed just prior 
to separation from active duty, shows that the veteran marked 
"no" next to "recurrent back pain."  He also denied any 
hospitalizations, as noted above.  The February 1973 report 
of medical examination indicated a normal clinical evaluation 
for the veteran's spine.

VA outpatient treatment records spanning from February 2003 
to October 2004 show complaints of back pain.  Degenerative 
changes in the lower portions of the lumbar spine were 
revealed upon April 2003 x-ray examination, as was moderate 
dorsal scoliosis.

With respect to the dorsal (thoracic) scoliosis, since this 
was shown prior to service, there is "clear and 
unmistakable" evidence that this pre-existed service, so the 
presumption of soundness does not attach with respect to this 
condition, and the issue becomes whether the disease or 
injury was aggravated during service.  38 U.S.C.A. § 1111 
(West 2002).  In such a case, the burden falls on the veteran 
to establish aggravation. Wagner v. Principi, 370 F. 3d 1089 
(Fed. Cir. 2004), citing Jensen v. Brown, 19 F.3d 1413, 1417 
(Fed. Cir. 1994).  A pre-existing injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to a natural progress of the disease.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153 (West 2002); 38 
C.F.R. 3.306(b) (2004).


The veteran has presented no evidence showing aggravation of 
the pre-existing thoracic scoliosis.  Current diagnostic 
testing shows he still has the condition, but there is no 
indication that it has progressed or otherwise worsened 
either since or as a result of his military service.  As 
noted above, there is no objective evidence of the alleged 
fall during service or of any back-related complaints 
therein.  The veteran does not possess the necessary medical 
training or knowledge to render a probative opinion in this 
respect, and he has never alleged a medical professional has 
stated his thoracic scoliosis was aggravated by his military 
service.  Therefore, this aspect of the claim is denied.

With respect to the current degenerative changes in the 
lumbar spine, such were not shown upon entry into service, so 
this is a claim for direct service connection, not 
aggravation.  As noted above, the service medical records 
contain no evidence of a back injury, or any complaints or 
diagnosis of back-related problems, and a denial of back pain 
by the veteran upon separation from service.  It cannot be 
said, therefore, that a chronic back disability is factually 
shown in service.

Degenerative disease of the spine could be service-connected 
on a presumptive basis.  However, there is no evidence 
showing the veteran had this condition within the first post-
service year.  

Although the veteran alleges continuity of post-service back 
pain, the Board finds his allegations to be of limited 
probative value.  There are absolutely no medical records 
showing treatment for back pain until 30 years after the 
veteran's separation from service.  He is certainly competent 
to report experiencing back pain, and he must show continuity 
of symptoms, not of treatment.  However, there is no medical 
opinion linking the alleged post-service history of back pain 
to the current degenerative changes in the spine.  Therefore, 
service connection is not warranted under 38 C.F.R. § 
3.303(b).  

The Board observes that the degenerative changes in the 
veteran's spine were attributed in the VA outpatient records 
to a fall experienced by the veteran in either 1971 or 1977, 
by record.   The Board does not find this persuasive.  As the 
record contains no contemporaneous evidence of the reported 
in-service injury (fall from a telephone pole), this medical 
opinion relies solely on the history provided by the veteran 
of sustaining such an injury during service.  The fact that 
the physician  accepted the veteran's statements as to the 
relationship between his complaints of back pain and a 
reported in-service injury is irrelevant because, in this 
case, for the reasons discussed below, the Board concludes 
that the veteran's reported history is not credible and not 
probative evidence.  The probative value of a medical opinion 
is significantly lessened to the extent it is based on an 
inaccurate factual premise.  Reonal v. Brown, 5 Vet. App. 
458, 461 (1993).  A bare conclusion, even one reached by a 
medical professional, is not probative without a factual 
predicate in the record.  Miller v. Brown, 11 Vet. App. 345, 
348 (1998).  While the Board may not ignore a medical 
opinion, it is certainly free to discount the relevance of a 
physician's statement.  See Sanden v. Derwinski, 2 Vet. App. 
97 (1992).  The Board is not required to accept medical 
opinions that are based solely on recitation of history, such 
as these.  Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  

In essence, the veteran's unsupported history lessens the 
value of any medical opinions because the opinion was clearly 
based solely on that history, since there is no objective 
documentation of in-service lumbar spine pathology or injury.  
In fact, there is not just an absence of documentation in 
this case, but evidence clearly rebutting the veteran's 
current allegations.  As noted above, he denied having any 
hospitalizations, illnesses, or injuries upon separation, 
although he now argues he was hospitalized for 3-4 days after 
the back injury.  Despite the alleged serious nature of the 
in-service back injury, the veteran denied having any back 
pain upon separation from service.  There is no medical 
evidence of back-related complaints until 30 years following 
service, exactly coincidental in time with the veteran's 
filing of a claim for compensation.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the veteran's claim that his current 
degenerative disease of the lumbar spine is related to 
service.  There is not an approximate balance of evidence.  
There is evidence not favorable to the claim that is of more 
probative value than the favorable evidence, and it is not 
error for the Board to favor certain evidence.  The weight to 
be accorded the medical evidence must be determined by the 
quality of it and not by quantity.  As noted above, while the 
Board may not ignore a medical opinion, it is certainly free 
to discount the relevance of a physician's statement.  


ORDER

Service connection for a bilateral foot condition, a 
bilateral ankle condition residuals of left index finger 
injury, cracked ribs, bilateral hearing loss, tinnitus, and a 
back condition (to include thoracic scoliosis and 
degenerative joint disease of the lumbar spine) is denied.



	                        
____________________________________________
	MICHELLE KANE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


